 



Exhibit 10.2
NAVARRE CORPORATION 2004 STOCK PLAN
EMPLOYEE RESTRICTED STOCK AGREEMENT
You have been granted restricted stock, subject to the terms and conditions of
the 2004 Stock Plan, as amended, and the Restricted Stock Agreement set forth
below, as follows:

             
 
  Name of Grantee:        
 
           
 
  Grant Date:        
 
           
 
  Total Restricted Shares:       Shares of Common Stock
 
           
 
  Fair Market Value:        
 
           
 
  Restrictions Lapse (Vest)*        
 
           

 

*   or earlier as set forth in Section 3. below

Restricted Stock Agreement
1. GRANT OF RESTRICTED STOCK.
     Navarre Corporation, a Minnesota corporation (together with all successors
thereto, the “Company”), hereby grants to the grantee named above (the
“Grantee”), who is an employee of the Company or a Related Company, the number
of shares indicated above (the “Restricted Shares”) of the Company’s common
stock, no par value (the “Common Stock”), subject to the terms and conditions
set forth in this Restricted Stock Agreement (the “Agreement”) and in the
Navarre Corporation 2004 Stock Plan, as amended from time to time (the “Plan”).
Employment with the Company or a Related Company is the only required
consideration for this grant of Restricted Shares. All capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Plan.
2. ACCEPTANCE.
     Your execution of this Agreement will indicate your acceptance of and your
willingness to be bound by its terms. The Restricted Shares will not be issued
unless you have executed and returned this Agreement to the Company.
3. RESTRICTIONS AND VESTING.
     The Restricted Shares will be restricted from sale, pledge (as loan
collateral or otherwise), encumbrance (by operation of law or otherwise), or
transfer in any manner, with such restrictions lapsing (i.e. vesting) on the
earlier of (i)                                         ; (ii) the occurrence of
a Change in Control Transaction as defined in Section 2. of the Plan; or
(iii) the date set forth above. Any attempt to transfer or encumber the
Restricted Shares prior to such time shall be null and void and shall void this
Agreement.
4. FORFEITABILITY.
     You acknowledge and agree that in the event that your employment with the
Company or a Related Company is terminated for any reason other than
                                         you shall forfeit

 



--------------------------------------------------------------------------------



 



all rights in all unvested Restricted Shares (unless the Committee in its
discretion waives forfeiture as to some or all of such Restricted Shares). The
Company shall have the uncontestable right to purchase forfeited Restricted
Shares from you for the purchase price of $.01 per share.
5. ISSUANCE OF SHARES; ESCROW.
     A certificate evidencing ownership of the Restricted Shares will be issued
and registered in your name as soon as practicable after both your execution of
this Agreement and your delivery to the Company of a signed Stock Power in the
form attached hereto as Exhibit A. All such certificates shall be held by the
Company in escrow for your account until the Restricted Shares vest as provided
in Section 3 above. You hereby agree that the Company shall hold the certificate
representing the Restricted Shares and the related stock power pursuant to the
terms of this Agreement. If and when the Restricted Shares vest without a prior
forfeiture the certificate for the Restricted Shares shall be delivered to you.
6. RIGHTS AS A STOCKHOLDER.
     You shall be the record owner of the Restricted Shares unless and until
such shares are forfeited pursuant to this Agreement, and, as record owner, you
shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, with respect to the Restricted
Shares. Notwithstanding the foregoing, any cash or in-kind dividends paid with
respect to unvested Restricted Shares shall be withheld by the Company and shall
be paid to you, without interest, only when, and if, such Restricted Shares
shall become vested.
7. TAX CONSEQUENCES.
     You acknowledge that there are tax consequences that may be adverse to you
with respect to this grant of Restricted Shares and that you should consult a
tax adviser. If you wish to avail yourself of an election under Section 83(b) of
the Internal Revenue Code of 1986, you acknowledge that it is your sole
responsibility to timely file such election and that the Company has no
obligations with respect thereto. The Company makes no representations with
respect to tax consequences.
8. THIS GRANT SUBJECT TO PLAN.
     This grant and the Restricted Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan. The terms of the Plan are incorporated by reference herein in their
entirety, and, by execution hereof, you acknowledge having reviewed a copy of
the Plan. The provisions of this Agreement shall be interpreted so as to be
consistent with the Plan, and any ambiguities herein shall be interpreted by
reference to the Plan. In the event that any provision hereof is inconsistent
with the terms of the Plan, the terms of the Plan shall prevail. You acknowledge
and agree that in the event of any question or controversy relating to the terms
of the Plan or this Agreement, the decision of the Committee administering the
Plan shall be conclusive and final. A copy of the Plan has been filed with the
Securities and Exchange Commission as an Exhibit to S-8 Registration Statement
dated February 20, 2006 and is available from the Company, attention Human
Resources.
9. NO GUARANTEE OF CONTINUED EMPLOYMENT.
     You acknowledge and agree that the vesting of Restricted Shares is earned
only by continuing your employment at the will of the Company or a Related
Company. You further acknowledge and agree that the award of Restricted Shares
and this Agreement do not constitute an express or implied promise of continued
employment for any period and shall not interfere with your right or the
Company’s (or Related Company’s) right to terminate your employment at any time
with or without cause.

 



--------------------------------------------------------------------------------



 



10. MISCELLANEOUS.
10.1 Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
10.2 Governing Law. This Agreement and all rights and obligations hereunder
shall be construed in accordance with the Plan and governed by the laws of the
State of Minnesota. The parties agree that any action relating to this Agreement
may be brought in the state or federal courts located in Hennepin County,
Minnesota and the parties hereby consent to the jurisdiction of such courts.
10.3 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to this grant of
Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans and understandings relating to this grant of
Restricted Shares and the administration of the Plan.
10.4 Amendment and Waiver. This Agreement may be amended, waived, modified or
canceled by the Committee at any time, provided that all such amendments,
waivers, modifications or cancellations shall comply with and not be prohibited
by the provisions of the Plan, and any amendment, waiver, modification or
cancellation that has a material adverse affect on your rights under this
Agreement shall be with your consent in a written instrument executed by you and
the Company.
Agreed and accepted as of the Grant Date:

             
NAVARRE CORPORATION
      GRANTEE
 
           
By
           
 
           
 
           
 
           
Its
           
 
           
 
          [Note must also sign Exhibit A]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, and pursuant to that certain Restricted Stock Agreement
dated as of                     , 20___ (the “Agreement”), the undersigned
hereby sells, assigns, transfers and delivers unto Navarre Corporation, a
Minnesota corporation,                                        
(                    ) shares of common stock, no par value, of Navarre
Corporation, a Minnesota corporation (the “Company”), standing in the
undersigned’s name on the books of the Company and represented by Certificate
No.                     , and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned’s attorney-in-fact, with full power
of substitution, to transfer such shares on the books of the Company.
     Dated:                                         
Signature:                                                            
Name:                                         

 